DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-27 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lichtenwalner et al. (9,887,287)
Regarding Claim 1, in Figs. 4A and 4B, Lichtenwalner et al. discloses a semiconductor device, comprising: a semiconductor layer structure 410/420/430  comprising a wide band-gap semiconductor material (silicon carbide), the semiconductor layer structure including a drift region 410 having a first conductivity type (n) and a well region 472 having a second conductivity type (p); and a plurality of segmented gate trenches 480 extending in a first direction (z-direction) in the 
Regarding Claim 2, a plurality of shielding patterns 440/444 having the second conductivity type (p) extending in the first direction (z-direction) underneath the respective gate trench segments 480 and in the intervening regions 444/460/472 therebetween.  
Regarding Claim 3, respective shielding connection patterns 444 having the second conductivity type (p) on the shielding patterns 440 in the intervening regions 444/460/472 between the respective gate trench segments 480, the respective shielding connection patterns 444 extending in a second direction (y-direction) that is different than the first direction (z-direction).  
Regarding Claim 4, the respective shielding connection patterns 444 are in an upper portion of the semiconductor layer structure 444/460/472, and further comprising: respective source contacts 490 on the respective shielding connection patterns, wherein the respective shielding connection patterns electrically connect the respective source contacts to the shielding patterns 440.  
Regarding Claim 5, the respective gate trench 480 segments of at least two of the segmented gate trenches are aligned along the second direction, and wherein the respective shielding connection patterns continuously extend in the second direction (Fig. 4A).  
Regarding Claim 7, the respective gate trench 480 segments comprise opposing sidewalls that extend in the first direction, the opposing sidewalls defining respective semiconductor channel regions 478 having the first conductivity type (Fig. 4B)
Regarding Claim 8, portions of the opposing sidewalls are free of the shielding patterns thereon (for example left sidewall portions of the gate trenches 480).  
Regarding Claim 9, gate trench 480 segments include respective gate electrodes 484 therein, and further comprising: respective gate electrode connectors on the respective gate electrodes and extending in the second direction (y-direction) between the respective shielding connection patterns 444.  
Regarding Claim 10, in Figs. 4A and 4B Lichtenwalner et al. discloses a semiconductor layer structure 444/460/472 comprising a wide band-gap semiconductor material (silicon carbide), the semiconductor layer structure including a drift region 410having a first conductivity type (n) and a well region 472 having a second conductivity type (p) ; a plurality of gate trenches 480 extending in a first direction (z-direction) in the semiconductor layer structure, the gate trenches respectively comprising opposing sidewalls and a floor therebetween that extend in the first direction; and a plurality of shielding patterns 440/444 having the second conductivity type (p) extending in the first direction underneath the floor of the gate trenches (element 440), wherein the opposing sidewalls define respective semiconductor channel regions 478 having the first conductivity type (see Fig. 4B).  
Regarding Claim 11, respective portions of the opposing sidewalls are free of the shielding patterns thereon (for example left sidewall portions of gate trenches 480)
Regarding Claim 12, the gate trenches 480 are segmented gate trenches comprising respective gate trench segments that are spaced apart from each other in the first direction with intervening regions (444/460/472) of the semiconductor layer structure therebetween, and wherein the shielding patterns 444 extend into the intervening regions (from shielding patterns 440).  
Regarding Claim 13, respective shielding connection patterns 444 having the second conductivity type (p) on the shielding patterns in the intervening regions 444/460/472 between the respective gate trench 480 segments, the respective shielding connection patterns extending in a second direction (y-direction) that is different than the first direction.  
Regarding Claim 14, the respective shielding connection patterns 444 are in an upper portion of the semiconductor layer structure 410/420/430, and further comprising: respective source contacts 490 on the respective shielding connection patterns in the upper portion of the semiconductor layer structure, wherein the respective shielding connection patterns 444 electrically connect the respective source contacts 490 to the shielding patterns 440; and a drain contact 492 on a lower portion of the semiconductor layer structure opposite the upper portion.  
Regarding Claim 15, the gate trenches 480 that respectively comprise the opposing sidewalls are immediately adjacent one another.  
Regarding Claim 16, in Figs. 4A and 4B, Lichtenwalner et al. discloses a semiconductor device, comprising: a semiconductor layer structure 410/420/430 comprising a wide band-gap semiconductor material 410 (silicon carbide), the semiconductor layer structure including a drift region 420 having a first conductivity type 
Regarding Claim 17, a plurality of shielding patterns 440/444 having the second conductivity type extending in the first direction (z-direction) underneath the gate trenches (portions 440), wherein the gate trenches that respectively comprise the opposing sidewalls are immediately adjacent one another.  
Regarding Claim 18, the gate trenches 480 are segmented gate trenches comprising respective gate trench segments that are spaced apart from each other in the first direction with intervening regions 444/460/472 of the semiconductor layer structure 410/420/430 therebetween, and wherein the shielding patterns 440/444 extend into the intervening regions.  
Regarding Claim 19, respective portions of the opposing sidewalls are free of the shielding patterns thereon (for example left sidewall portion of gate trenches 480).  
Regarding Claim 20,  respective shielding connection patterns 444 having the second conductivity type (p) on the shielding patterns 440 in the intervening regions 444/460/472 between the respective gate trench 480 segments, the respective shielding 
Regarding Claim 21, the respective shielding connection patterns 444 are in an upper portion of the semiconductor layer structure 410/420/430, and further comprising: respective source contacts 490on the respective shielding connection patterns in the upper portion of the semiconductor layer structure, wherein the respective shielding connection patterns 444 electrically connect the respective source contacts 490to the shielding patterns 440; and a drain contact 492 on a lower portion of the semiconductor layer structure 410/420/430 opposite the upper portion.  
Regarding Claim 22, in Figs. 4A, 4B and 9A-9F, Lichtenwalner et al. discloses a method of fabricating a semiconductor device, the method comprising:  38Attorney Docket No. 5308-3022providing a semiconductor layer structure 410/420/430 comprising a wide band-gap semiconductor material (silicon carbide), the semiconductor layer structure including a drift region 420 having a first conductivity type 420 and a well region 472 having a second conductivity type (p); and forming a plurality of segmented gate trenches 480 extending in a first direction in the semiconductor layer structure, the segmented gate trenches comprising respective gate trench segments that are spaced apart from each other in the first direction(z-direction) with intervening regions 444/460/472 of the semiconductor layer structure therebetween.  
Regarding Claim 23, forming a plurality of shielding patterns 440/444 having the second conductivity type extending in the first direction underneath the respective gate trench segments (elements 440) and in the intervening regions therebetween (elements 444).  
Regarding Claim 24, forming respective shielding connection patterns 444 having the second conductivity type (p) on the shielding patterns 440 in the intervening regions 440/460/472 between the respective gate trench segments 480, the respective shielding connection patterns 444 extending in a second direction (y-direction) that is different than the first direction.  
Regarding Claim 25, the respective gate trench 480 segments comprise opposing sidewalls defining respective semiconductor channel regions 478 having the first conductivity type (n), and wherein the plurality of shielding patterns 440/444 are formed such that respective portions of the opposing sidewalls are free of the shielding patterns thereon (for example left sidewall portions of gate trenches 480).  
Regarding Claim 26, forming the plurality of shielding patterns 440 and the respective shielding connection patterns 444 comprises: performing a first implantation process to implant a first concentration of dopants of the second conductivity type into the respective gate trench segments and in the intervening regions therebetween to form the plurality of shielding patterns (Fig. 9B); and performing a second implantation process to implant a second concentration of dopants of the second conductivity type into the intervening regions between the respective gate trench segments at an upper portion of the semiconductor layer structure to form the respective shielding connection patterns (Fig. 9C).  
Regarding Claim 27, forming respective source contacts 490 on portions of the respective shielding connection patterns 444 between the segmented gate trenches 480, wherein the respective shielding connection patterns 444 electrically connect the respective source contacts 490 to the shielding patterns 440.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lichtenwalner et al. (9,887,287) in view of Poelzl (20160104797).
Regarding Claim 1, Lichtenwalner et al. discloses everything except to disclose the the respective gate trench segments of at least two of the segmented gate trenches are offset along the second direction, and wherein the respective shielding connection patterns discontinuously extend in the second direction.  However, Poelzl discloses a silicon carbide high power semiconductor device where in paragraphs 0043 and 0048 the required offset configuration is disclosed.
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required offset configuration in Lichtenwalner et al. as taught by Poelzl in order to have a higher power silicon carbide semiconductor device configured into a designed efficient circuit arrangement. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        1/13/2022